DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The amendment of 03/15/2022 has been entered. Claims 61-66 and 73-84 are currently pending in this US patent application and were examined on their merits.

Withdrawn Objections/Rejections
The rejection of the claims under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the incorporation of new matter as set forth in the previous Office action is withdrawn in light of the amendment of 03/15/2022, which removed the term “chimeric” from the claims.
The rejection of the claims under 35 U.S.C. 103(a) as being unpatentable over Cypel in view of McIntosh as set forth in the previous Office action is withdrawn in light of the amendment of 03/15/2022, which added multiple limitations to claim 61.

Information Disclosure Statement
The information disclosure statement filed in this application on 03/16/2022 has been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 75, 77, and 79-84 are newly rejected as necessitated by amendment under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 79-81 and 83-84 recite a partial pressure of arterial oxygen to fraction of inspired oxygen of “at least 443 mm Hg”. The instant disclosure as filed recites a value of 443 mm Hg but does not disclose an open-ended range including all values above 443 mm Hg as instantly recited. As such, claim 79 recites new matter. Similarly, claim 81 recites open-ended ranges for pulmonary vascular resistance, dynamic compliance, and peak respiratory pressure, but the disclosure as originally filed supports only the lowest end of the recited ranges, with no support provided for any additional values within the ranges. As such, claim 81 recites new matter.
Additionally, claims 75, 77, and 79 recite that the perfusate contains cilastatin. The instant disclosure does not disclose adding cilastatin alone to a perfusate. Paragraph 0030 of the specification as filed discloses the addition of Primaxin to a perfusate, but Primaxin is a combination of cilastatin with imipenem, not cilastatin alone. As such, the recitation of cilastatin in claims 75, 77, and 79 represents new matter.

Because claims 80-84 depend from claim 79, these claims necessarily incorporate the new matter recited in claim 79. Therefore, claims 75, 77, and 79-84 are rejected under 35 U.S.C. 112(a).

Claims Are Free of the Prior Art
	The closest prior art to the claimed invention is found in the teachings of Cypel and McIntosh, as discussed in the previous Office action. However, Cypel and McIntosh do not disclose Maastricht category III or IV lungs as recited in amended claim 61 and new claim 76 (please see Applicant’s arguments in the remarks of 03/15/2022 for a discussion of the structural differences between the lungs of Cypel, which were donated after brain death, and Maastricht category III/IV lungs, which are donated after circulatory death) or the inclusion of a perfusate comprising methylprednisolone, cilastatin, and/or heparin as recited in new claim 79. As such, the claims are free of the prior art.

Conclusion
Claims 61-66, 73-74, 76, and 78 are allowed. Claims 75, 77, and 79-84 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/
Primary Examiner, Art Unit 1653
06/17/2022